DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I Claims 1-10 in the reply filed on 26 August 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 August 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for linear reciprocation provided by the coupling of the shaft 38 coupled to the supporting member 214 via ball bearing 218 and shaft base 220, does not reasonably provide enablement for the broader recitation of “the driving shaft is configured to reciprocate in a longitudinal direction by rotation of the rotary motor”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The limitation in questions is drawn towards a functionality or configuration of a shaft itself which itself does not provide the motion to reciprocate, but rather the result of the coupling to the planetary member. The specification specifically recites the structure of the supporting member coupled to the shaft to enable the reciprocating motion with the rotational motion of the planetary member. Without the ball bearing or supporting member, the motion provided to the shaft would not be reciprocating in a longitudinal direction. Therefore, the claims recite the broad recitation as to the movement of the shaft, the specification is only enabled for the particular arrangement of the shaft coupled to the planetary member in said manner outlined above and not for the more general recitation of configured to reciprocate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Mine (US 2015/0368825 A1) in view of Summa (US 2006/0264294 A1).
As to claim 1, Mine discloses wet substrate processing device, having: a treatment tank for holding a treatment solution (Fig. 1 #10); a stirring paddle disposed inside the treatment tank (Fig.  1 # 16); and a driving mechanism for driving the stirring paddle (Fig. 1 #29), wherein the driving mechanism has: a rotary motor ([0050]); a driving shaft (Fig.2 #17 OR Fig. 3 #26) wherein the driving shaft is configured to reciprocate in a longitudinal direction by rotation of the rotary motor (See Fig. 2D, [0050]).

	Summa discloses a hypocycloidal drive unit for the conversion of rotary motion to linear reciprocating motion (title) comprises a central rotating member connected to the rotary motor (#10 connected to motor #2 shown in Fig. 1); an outer fixed ring spaced from the central rotating member and surrounding an outside of the central rotating member (#22); a planetary member connected to the central rotating member so as to rotate inside the outer fixed ring (#16); and a driving shaft connected to the planetary member (#30).
	Mine and Summa are of analogous art because they are both concerned with the translation of rotary motion into a linear reciprocating motion.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the driving mechanism of a hypocycloidal drive as taught by Summa as the reciprocal driving mechanism in Mine because it is of low cost, sturdy, requires little maintenance, and capable of extended use at a high cycle rate (Summa [0009]) which amounts to an exchanged of one recognizes structure to provide reciprocal motion for another recognized for the intended use of providing said motion. See MPEP 2144.7 and 2143 B.

As to claim 2, Mine discloses a bearing for guiding the reciprocating motion of the driving shaft (#28 Fig. 3).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mine, in view of Summa, as applied to claim 2 above, and further in view of Chien (US 2018/0087566 A1) OR Morita (US 4,697,933).
As to claims 3 and 4, Mine, as modified by Summa, fails to explicitly disclose a non-contact bearing comprising a fluid bearing.
	Chien discloses a non-contact fluid bearing for supporting a shaft ([0003] and [0004]). Morita discloses a fluid bearing assembly (Title, Abstract) for supporting a shaft (Fig. 1 or 2 shaft #5).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a non-contact fluid bearing as taught by Chien or Morita as the guide and support in Mine, as modified by Summa, because they are low in friction, thus lower production of heat, (col. 1 line 60 – col. 2 line 5 Morita) and to support and correct position of a shaft (Chien [0004]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mine, in view of Summa, as applied to claim 2 above, and further in view of Brems (US 4,244,233).
As to claims 5 and 6, Mine, as modified by Summa, fails to explicitly disclose a contact bearing comprising rollers.
	Brems discloses rollers (#8) for supporting a shaft (#6) of reciprocating motion (Title)
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a contact rollers as taught by Brems as the guide and support in Mine, as modified by Summa, because they are a recognized structure of the art in providing a expected result of supporting and guiding a reciprocating shaft. See MPEP 2144.07 and 2143 B.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mine, in view of Summa, as applied to claim 1 above, and further in view of Watanabe (US 2011/0315416 A.)
As to claim 7, Mine, as modified by Summa, fails to explicitly disclose a grease feeder for supplying grease between the outer fixed ring and the planetary member.
	Watanabe discloses a grease feeder for supplying grease between the outer fixed ring and the planetary member. (#31).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a grease feeder as taught by Watanabe in the method of Mine, as modified by Summa, because it allows for grease to be applied to both a planetary member and outer fixed ring ([0041] chambers 33a and 33b Watanabe).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LOUIS J RUFO/Primary Examiner, Art Unit 1795